Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Response to Amendment
The Amendment filed on September 12, 2022 has been entered. Claims 1, 9, and 15 were amended. As a result, claims 1-20 are pending, of which claims 1, 9 and 15 are in independent form.

Applicant’s amendments to the Specification, paragraphs [0015], and [0022] obviate the Specification objection. Therefore, the objection is withdrawn.

                                                      Response to Arguments
Applicant’s argument filed 9/12/2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments for the newly amended claims 1, 9, and 15 (see Remarks: Pages 9-10), the applicant argues that the references Hokey and Benkreira do not teach or suggest the claim elements “determining that the user is accessing the account via a third-party application”. 
The examiner disagrees, Hockey discloses “generating a financial report of a user account S110, receiving a financial report request from a first third-party system S120, sharing a report token to the first third-party system S130, providing the first third-party system access to the financial report through the report token S140,”
Here, the token S140 corresponds to the “third party application” of the claim 1. Moreover, the prior art discloses enabling outside entities to access financial report information of a user. Furthermore, the method can include functionality to manage shared access of a financial report wherein the method can include sharing a second report token for the financial report S150, and providing a second third-party system access to the financial report through the second report token S160. (S160 corresponds to “third party application”) Additionally, the method may include providing a management user interface to a user and regulating access to the financial report S170 (Hockey, Para. 0265).
On page 10 of Remarks, applicant argues that Hockey does not teach or suggest the claim 
elements “determining, based on the activating the trigger, that one or more communications are pending for the user”. In response, Examiner refers to (Hockey, Para. 0505) wherein Hockey discloses various types of alerts indications may activate applications e.g., SMS or MMS on the user computing device, by the system and waiting for the user device for authorize or un-authorize the of an application.
 Applicant argues that Hockey does not teach or suggest the claim elements “wherein the one or more communications comprise at least one of an alert, an account notice, or a request for additional information”. In response, Examiner refers to (Hockey, Para. 0505) wherein the system is communicating with a user device by sending various types of alerts to the user device. 
Applicant argues that Hockey does not teach or suggest the claim elements “selecting a first communication from the one or more communications to send to the user”. In response, Examiner refers to (Hockey, Para. 0325) wherein the data management platform request over an encrypted channel to solicit permission from the user to disclose the requested financial report; note encrypted channel which corresponds to a one or more communications to send to the user.
applicant argues that Hockey does not teach or suggest the claim elements “determining whether the user has enabled one or more restrictions on receiving communications from the first device;”. In response, Examiner refers to (Hockey, Para. 0505) wherein an alert may activate, e.g., an email application by which the user may select a link to de-authorize an external user-facing system/application (either automatically or via a user interface that may be presented as a result of selecting the link). Therefore, by selecting a link the user enables restrictions on receiving communications from an external user-facing system, note user-facing system which corresponds to a first user device (Hockey, Para. 0505).
applicant argues that Hockey does not teach or suggest the claim elements “and based on the activating the trigger and based on a determination that the user has not enabled one or more restrictions on receiving communications from the first device, sending the first communication to a user device”. In response, Examiner refers to (Hockey, Para. 0505) wherein the system sends the activated alerts to the user computing device in order to authorization an external user-facing system/application. Such alerts may comprise SMS messages, email messages, and/or other types of messages that may activate various processes and/or applications. Please note if the user does not select de-authorize link, a communication will send to a user device.
As to the dependent claims 2-8, 10-14, and 16-20, these claims remain rejected by virtue of dependency to their independent claims (see Remarks: Page 11).
Therefore, the examiner maintains the rejection under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hockey et al. (US 2019/0318122 A1) in view of Benkreira et al (US 2020/0042773 A1).

 In regards to claim 1, Hockey discloses a method comprising:
receiving, by a first device, a request to access information relating to an account associated with a user (Hockey, Fig. 1, Items$110-S140, and Para. 0109, a financial platform system receiving a normalized financial API request associated with at least one financial account endpoint; note an account associated with a user which can interpret as one financial account endpoint), wherein the request to access information comprises a first identifier indicating a party making the request (Hockey, Para. 0129, the request including at least: a username associated with the user, a password associated with the user, and an external institution identifier), a second identifier indicating the account (Hockey, Para. 193, wherein the request for user account data includes the unique identifier), and a third identifier indicating authorization to access the account (Hockey, Para. 0129, an external institution identifier);
determining whether the party making the request is a third party (Hockey, Para. 0054, the third-party system could alternatively be any suitable type of entity requesting access to financial reports);
determining whether the request to access information was initiated by the user via the third party (Hockey, Para. 0069, a user to securely authorize a third-party system to initiate transactions related to an account and Para. 0150, determining, based on the comparing, that the external application is authorized to initiate the transaction, wherein the authorization indication indicates that the external application is authorized to initiate the transaction; and communicating, to the third-party processor, the one or more items of user account data),
based on a determination that the party making the request is a third party and that the request to access information was a user-initiated request (Hockey, Para. 0069 and Para. 0496, the permissions management system 1304 identifies the electronic record in the record vault 1402 related to the token received from the trusted third-party processor system 1312), determining that the user is accessing the account via a third-party application (Hockey, Para. 0265, providing a second third-party system access to the financial report through the second report token S160. Additionally, the method may include providing a management user interface to a user and regulating access to the financial report S170);
activating, based on the determining that the user is accessing the account via the third- party application, a trigger associated with user outreach (Hockey, Fig. 22D, and Para. 0642, In other examples, the borrower may be presented with an interface to selectively activate and/or deactivate different elements of the summary 2218. For example, as shown in FIG. 22E, the summary 2218 can be accompanied by individual switches 2218 a-2218 c that correspond to individual portions of the summary 221; note trigger which can be interpret as summary with user outreach through the third- party application);
determining, based on the activating the trigger, that one or more communications are pending for the user (Hockey, Para. 0505, the system may send various types of alerts and/or other indications to a user computing device (e.g., user computing device 1314). These various types of alerts and/or other indications may activate one or more applications (e.g., an SMS (simple message service) and/or MMS (multimedia messaging service) process and/or application), wherein the one or more communications comprise at least one of an alert, an account notice, or a request for additional information (Hockey, Para. 0505, the system may send various types of alerts);
selecting a first communication from the one or more communications to send to the user (Hockey, Para. 0325, the data management platform sends a request over an encrypted and authenticated channel to the management interface of the user to solicit permission from the user to disclose the requested financial report to one or more specified third-parties); determining whether the user has enabled one or more restrictions on receiving communications from the first device (Hockey, Para. 0505, an alert may activate, e.g., an email application by which the user may select a link to de-authorize an external user-facing system/application (either automatically, or via a user interface that may be presented as a result of selecting the link)); and
based on the activating the trigger and based on a determination that the user has not enabled one or more restrictions on receiving communications from the first device (Hockey, para. 0505), sending the first communication to a user device (Hockey, para. 0505, the system may send alerts to the user computing device regarding authorization and/or de-authorization of an external user-facing system/application, an attempt by an external user-facing system/application to initiate a transaction that it is not authorized to initiate (e.g., a transaction of too much value, a transaction that is too frequent, and/or the like), and/or the like. Such alerts may comprise SMS messages, email messages, and/or other types of messages that may activate various processes and/or applications).
Hockey fails to disclose wherein the determining that the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict whether the request comprises a user-initiated request;
However, Benkreira teaches wherein the determining that the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict whether the request comprises a user-initiated request (Benkreira, Para. 0029, if the user 116 requests a withdrawal of $20,000 at 3 AM on a Saturday, the trained machine learning model may suggest that the requested amount exceeds a fund threshold of $2,000, and the application 122 may prompt the user 116 to furnish proof-of-identity as an additional level of account security);
Hockey and Benkreira are both considered to be analogous to the claim invention because they are in the same field of detecting a request to access information associated with a financial account. The request is received from a third-party and is initiated by a user.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira
to include wherein the determining that the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict whether the request comprises a user-initiated request (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 2, the combination of Hockey and Benkreira teaches the method of claim 1, comprising: sending, to the third party, a response to the request to access information (Hockey, Para. 0261, receiving an account report request from a first third-party system $120, sharing a report token to the first third-party system S130, providing the first third-party system access to the user account report through the report token $140, which functions to enable outside entities to access financial report information of a user).

In regards to claim 3, the combination of Hockey and Benkreira teaches the method of claim 1, wherein the third party comprises a server associated with the third-party application (Hockey, Para. 0536, the system 2000 implements a secure communication architecture between one or more user devices, one or more third-party servers).

In regards to claim 4, the combination of Hockey and Benkreira teaches the method of claim 1, wherein the third-party application comprises a financial aggregator application (Hockey, Para. 00264, a user account report is preferably aggregated user account data from an external institution. In a
preferred application, the external institution is a financial institution and the user account report is characterized as a financial report).

In regards to claim 5, the combination of Hockey and Benkreira teaches the method of claim 1, wherein the determination that the request to access information was a user-initiated request comprises: determining, using the machine learning model, that the request to access information is not a batch request based on at least one of: a time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029, the model may be trained to recognize transactions falling within normal usage patterns for the user 116 based on previously collected user information 112 indicating that the user 116 typically accesses their account on weekdays during business hours and historically makes withdrawals below $2,000). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira to include determining, using the machine learning model, that the request to access information is not a batch request based on at least one of: a time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 6, the combination of Hockey and Benkreira teaches the method of claim 1, comprising: determining a type of information associated with the request to access information; and selecting, based on a determination of the type of information associated with the request to access
information, the first communication (Hockey, Paras. 0090-0092, he normalized account request is a request in accordance with the financial data API of the financial platform system, and Para, 0093, the institution interface module models the proprietary API of the external financial service system, and the institution interface module is used to access the requested financial data from the external financial service system).

In regards to claim 7, the combination of Hockey and Benkreira teaches the method of claim 1, wherein the sending the first communication comprises sending at least one of: a push notification to a mobile device; an electronic communication; or a pre-recorded communication via a phone call (Hockey, Para. 0374, Additionally, the action can include sending a notification. The notification can include an email, text message, a platform message, a phone call, or any suitable notification).

In regards to claim 8, the combination of Hockey and Benkreira teaches the method of claim 1, comprising: monitoring whether the user engages with the first communication, wherein the user engages with first communication by at least one of: opening the first communication; or selecting one or more links in the first communication (Hockey, Fig. 221 and Para. 0637, and Para. 0652 a confirmation dialog can be shown that confirms successful linkage with one or more remote institutions or accounts); and updating, based on a determination that the user engages with the first communication, one or more algorithms used to select the one or more communications sent to the user.

In regards to claim 9, Hockey discloses a server comprising:
one or more processors (Hockey, Para. 0426);
memory storing instructions that, when executed by the one or more processors, cause the server to (Hockey, Para. 0426):
receive a request to access information relating to an account associated with a user (Hockey, Fig. 1, Items $110-S140, and Para. 0109, a financial platform system receiving a normalized financial API request associated with at least one financial account endpoint; note an account associated with a user which can interpret as one financial account endpoint), wherein the request to access information comprises a first identifier indicating a party making the request (Hockey, Para. 0129, the request including at least: a username associated with the user, a password associated with the user, and an external institution identifier), a second identifier indicating the account (Hockey, Para. 193, wherein the request for user account data includes the unique identifier), and a third identifier indicating authorization to access the account (Hockey, Para. 0129, an external institution identifier);
determine whether the party making the request is a third party (Hockey, Para. 0054, the third- party system could alternatively be any suitable type of entity requesting access to financial reports);
determine whether the request to access information was initiated by the user via the third party (Hockey, Para. 0069, a user to securely authorize a third-party system to initiate transactions related to an account and Para. 0150, determining, based on the comparing, that the external application is authorized to initiate the transaction, wherein the authorization indication indicates that the external application is authorized to initiate the transaction; and communicating, to the third-party processor, the one or more items of user account data),
determine, based on a determination that the party making the request is a third party and that the request to access information was a user-initiated request (Hockey, Para. 0069 and Para. 0496, the permissions management system 1304 identifies the electronic record in the record vault 1402 related to the token received from the trusted third-party processor system 1312),
that the user is accessing the account via a third-party application (Hockey, Para. 0265, providing a second third-party system access to the financial report through the second report token S160. Additionally, the method may include providing a management user interface to a user and regulating access to the financial report S170);
activate, based on a determination that the user is accessing the account via the third-party application, a trigger associated with user outreach (Hockey, Fig. 22D, and Para. 0642, In other examples, the borrower may be presented with an interface to selectively activate and/or deactivate different elements of the summary 2218. For example, as shown in FIG. 22E, the summary 2218 can be accompanied by individual switches 2218 a-2218 c that correspond to individual portions of the summary 221; note trigger which can be interpret as summary with user outreach through the third- party application);
determine, based on activating the trigger, that one or more communications are pending for the user (Hockey, Para. 0505, the system may send various types of alerts and/or other indications to a user computing device (e.g., user computing device 1314). These various types of alerts and/or other indications may activate one or more applications (e.g., an SMS (simple message service) and/or MMS (multimedia messaging service) process and/or application);
select a first communication from the one or more communications to send to a user device (Hockey, Para. 0325, the data management platform sends a request over an encrypted and authenticated channel to the management interface of the user to solicit permission from the user to disclose the requested financial report to one or more specified third-parties);
determine whether the user has enabled one or more restrictions on receiving communications from the server (Hockey, Para. 0505, an alert may activate, e.g., an email application by which the user may select a link to de-authorize an external user-facing system/application (either automatically, or via a user interface that may be presented as a result of selecting the link)); and
send, based on activating the trigger and based on a determination that the user has not enabled one or more restrictions on receiving communications from the server, the first communication to the user device (Hockey, para. 0505, the system may send alerts to the user computing device regarding authorization and/or de-authorization of an external user-facing system/application, an attempt by an external user-facing system/application to initiate a transaction that it is not authorized to initiate (e.g., a transaction of too much value, a transaction that is too frequent, and/or the like), and/or the like. Such alerts may comprise SMS messages, email messages, and/or other types of messages that may activate various processes and/or applications).
Hockey fails to disclose wherein determining whether the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict a user-initiated request;
However, Benkreira teaches wherein determining whether the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict a user-initiated request (Benkreira, Para. 0029, if the user 116 requests a withdrawal of $20,000 at 3 AM on a Saturday, the trained machine learning model may suggest that the requested amount exceeds a fund threshold of $2,000, and the application 122 may prompt the user 116 to furnish proof-of-identity as an additional level of account security);
Hockey and Benkreira are both considered to be analogous to the claim invention because they are in the same field of detecting a request to access information associated with a financial account. The request is received from a third-party and is initiated by a user.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira to include wherein determining whether the request to access information was initiated by the user via the third party comprises using a machine learning model trained to predict a user-initiated request (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 10, the combination of Hockey and Benkreira teaches the server of claim 9, wherein the user device comprises a financial aggregator application associated with the third party (Hockey, Para. 00264, a user account report is preferably aggregated user account data from an external institution. Ina preferred application, the external institution is a financial institution and the user account report is characterized as a financial report.

In regards to claim 11, the combination of Hockey and Benkreira teaches the server of claim 9, wherein the instructions, when executed by the one or more processors, cause the server to:
determine, using the machine learning model, that the request to access information is not a batch request based on at least one of: a time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029, the model may be trained to recognize transactions falling within normal usage patterns for the user 116 based on previously collected user information 112 indicating that the user 116 typically accesses their account on weekdays during business hours and historically makes withdrawals below $2,000). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira to include determine, using the machine learning model, that the request to access information is not a batch request based on at least one of: time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 12, the combination of Hockey and Benkreira teaches the server of claim 9, wherein the instructions, when executed by the one or more processors, cause the server to:
determine a type of information associated with the request to access information; and
select, based on a determination of the type of information associated with the request to access information, the first communication (Hockey, Paras. 0090-0092, he normalized account request is a request in accordance with the financial data API of the financial platform system, and Para, 0093, the institution interface module models the proprietary API of the external financial service system, and the institution interface module is used to access the requested financial data from the external financial service system).
In regards to claim 13, the combination of Hockey and Benkreira teaches the server of claim 9, wherein sending the first communication to the user device comprises sending at least one of: 
a push notification to a mobile device;
an electronic communication; or
a pre-recorded communication via a phone call (Hockey, Para. 0374, Additionally, the action can include sending a notification. The notification can include an email, text message, a platform message, a phone call, or any suitable notification).

In regards to claim 14, the combination of Hockey and Benkreira teaches the server of claim 9, wherein the instructions, when executed by the one or more processors, cause the server to:
determine whether the user interacted with the first communication; and
update, based on a determination that the user interacted with the first communication, one or more algorithms used to select the one or more communications sent to the user (Hockey, Fig. 22l and
Para. 0637, and Para. 0652 a confirmation dialog can be shown that confirms successful linkage with one or more remote institutions or accounts).

In regards to claim 15, Hockey discloses one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
receiving, by a first device, a request to access information relating to an account associated with a user (Hockey, Fig. 1, Items $110-S140, and Para. 0109, a financial platform system receiving a normalized financial API request associated with at least one financial account endpoint; note an account associated with a user which can interpret as one financial account endpoint), wherein the request to access information comprises a first identifier indicating a party making the request (Hockey, Para. 0129, the request including at least: a username associated with the user, a password associated with the user, and an external institution identifier), a second identifier indicating the account (Hockey, Para. 193, wherein the request for user account data includes the unique identifier), and a third identifier indicating authorization to access the account (Hockey, Para. 0129, an external institution identifier);
determining whether the party making the request is a third party (Hockey, Para. 0054, the third-party system could alternatively be any suitable type of entity requesting access to financial reports);
determining whether the request to access information was initiated by the user via the third party (Hockey, Para. 0069, a user to securely authorize a third-party system to initiate transactions related to an account and Para. 0150, determining, based on the comparing, that the external application is authorized to initiate the transaction, wherein the authorization indication indicates that
the external application is authorized to initiate the transaction; and communicating, to the third-party processor, the one or more items of user account data),
determining that the user is accessing the account via a third-party application based on a determination that the party making the request is a third party and that the request to access information was a user-initiated request (Hockey, Para. 0069 and Para. 0496, the permissions management system 1304 identifies the electronic record in the record vault 1402 related to the token received from the trusted third-party processor system 1312);
activating, based on a determination that the party making the request is a third party and the request to access information was user-initiated, a trigger associated with user outreach (Hockey, Fig. 22D, and Para. 0642, In other examples, the borrower may be presented with an interface to selectively activate and/or deactivate different elements of the summary 2218. For example, as shown in FIG. 22E, the summary 2218 can be accompanied by individual switches 2218 a-2218 c that correspond to individual portions of the summary 221; note trigger which can be interpret as summary with user outreach through the third- party application);
determining, based on the activating the trigger, that one or more communications are pending for the user (Hockey, Para. 0505, the system may send various types of alerts and/or other indications to a user computing device (e.g., user computing device 1314). These various types of alerts and/or other indications may activate one or more applications (e.g., an SMS (simple message service) and/or MMS (multimedia messaging service) process and/or application), wherein the one or more communications comprise at least one of an alert, an account notice, or a request for additional information (Hockey, Para. 0505, the system may send various types of alerts);
selecting a first communication from the one or more communications to send to the user (Hockey, Para. 0325, the data management platform sends a request over an encrypted and authenticated channel to the management interface of the user to solicit permission from the user to disclose the requested financial report to one or more specified third-parties);
determining whether the user has enabled one or more restrictions on receiving communications from the first device (Hockey, Para. 0505, an alert may activate, e.g., an email application by which the user may select a link to de-authorize an external user-facing system/application (either automatically, or via a user interface that may be presented as a result of selecting the link));
sending, based on the activating the trigger and based on a determination that the user has not enabled one or more restrictions on receiving communications from the first device, the first communication (Hockey, para. 0505, the system may send alerts to the user computing device regarding authorization and/or de-authorization of an external user-facing system/application, an attempt by an external user-facing system/application to initiate a transaction that it is not authorized to initiate (e.g., a transaction of too much value, a transaction that is too frequent, and/or the like), and/or the like. Such alerts may comprise SMS messages, email messages, and/or other types of messages that may activate various processes and/or applications); and
sending, to the third party, a response to the request to access information (Hockey, Para. 0505).
Hockey fails to disclose wherein the determining that the request to access information was user-initiated by the user via the third party comprises using a machine learning model trained to predict whether a user initiated the request;
However, Benkreira teaches wherein the determining that the request to access information was user-initiated by the user via the third party comprises using a machine learning model trained to predict whether a user initiated the request (Benkreira, Para. 0029, if the user 116 requests a withdrawal of $20,000 at 3 AM on a Saturday, the trained machine learning model may suggest that the requested amount exceeds a fund threshold of $2,000, and the application 122 may prompt the user 116 to furnish proof-of-identity as an additional level of account security);
Hockey and Benkreira are both considered to be analogous to the claim invention because they are in the same field of detecting a request to access information associated with a financial account. The request is received from a third-party and is initiated by a user.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira to include wherein the determining that the request to access information was user-initiated by the user via the third party comprises using a machine learning model trained to predict whether a user initiated the request (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 16, the combination of Hockey and Benkreira teaches the one or more non- transitory media of claim 15, wherein the third party comprises a server associated with a financial aggregator application (Hockey, Para. 00264, a user account report is preferably aggregated user account data from an external institution. In a preferred application, the external institution is a financial institution and the user account report is characterized as a financial report).

In regards to claim 17, the combination of Hockey and Benkreira teaches the one or more non- transitory media of claim 15, wherein the instructions cause the one or more processors to perform steps comprising: determining, using the machine learning model, that the request to access information is not a batch request based on at least one of: a time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029, the model may be
trained to recognize transactions falling within normal usage patterns for the user 116 based on previously collected user information 112 indicating that the user 116 typically accesses their account on weekdays during business hours and historically makes withdrawals below $2,000). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Hockey to incorporate the teachings of Benkreira to include determining, using the machine learning model, that the request to access information is not a batch request based on at least one of: a time of the request; a number of requests that are similar to the request; or a service level agreement (Benkreira, Para. 0029). Doing so would aid the computer architecture to improve security for user transactions, including financial transactions such as establishing bank accounts, fund withdrawals, and fund transfers. In certain implementations, an identity verification server or system may be used for verifying the identity of a new or existing customer of a financial entity (e.g., a bank customer) in order to permit the customer to complete a transaction (Benkreira, Para. 0016).

In regards to claim 18, the combination of Hockey and Benkreira teaches the one or more non- transitory media of claim 15, wherein the instructions cause the one or more processors to perform steps comprising: determining a type of information associated with the request to access information; and selecting, based on a determination of the type of information associated with the request to access information, the first communication (Hockey, Paras. 0090-0092, he normalized account request is a request in accordance with the financial data API of the financial platform system, and Para, 0093, the institution interface module models the proprietary API of the external financial service system, and the institution interface module is used to access the requested financial data from the external financial service system).

In regards to claim 19, the combination of Hockey and Benkreira teaches the one or more non- transitory media of claim 15, wherein the sending the first communication comprises sending at least one of: a push notification to a mobile device; an electronic communication; or a pre-recorded communication via a phone call (Hockey, Para. 0374, Additionally, the action can include sending a notification. The notification can include an email, text message, a platform message, a phone call, or any suitable notification).

In regards to claim 20, the combination of Hockey and Benkreira teaches the one or more non- transitory media of claim 15, wherein the instructions cause the one or more processors to perform steps comprising: updating, based on a determination that the user engaged with the first communication, one or more algorithms used to select the one or more communications sent to the user (Hockey, Fig. 221 and Para. 0637, and Para. 0652 a confirmation dialog can be shown that confirms successful linkage with one or more remote institutions or accounts).



                                                            Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496